Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 1 of 18 PageID 274




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


   STRIKE 3 HOLDINGS, LLC,

          Plaintiff,

   v.                                                    Case No. 8:20-cv-1328-T-33CPT

   JOHN DOE subscriber assigned IP
   address 68.200.77.243,

         Defendant.
   ______________________________/



                                          ORDER

          Before the Court is the Defendant’s Motion to Quash Third-Party Subpoena on

   Charter Communications/Spectrum. (Doc. 15).        For the reasons discussed below, the

   Defendant’s motion is granted.

                                               I.

          Plaintiff Strike 3 Holdings, LLC (Strike 3) initiated this action in June 2020,

   alleging copyright infringement against an unnamed defendant (Defendant). 1 (Doc.

   1). According to Strike 3, it owns the rights to various adult films, which it distributes

   through websites and DVDs. Id. at ¶¶ 2–3. To combat an ongoing problem with



   1
     While the Defendant’s gender identity is unknown at this stage, the Court will use male
   pronouns throughout this Order because the complaint identifies the Defendant as “John
   Doe.”
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 2 of 18 PageID 275




   internet piracy, Strike 3 employs geolocating and infringement detection software to

   track the Internet Protocol (IP) addresses that download and share the company’s

   copyright-protected material. Id. at ¶¶ 10, 17, 28–44. As a result of its investigation,

   Strike 3 identified an IP address, 68.200.77.243, as one which unlawfully downloaded,

   copied, and distributed forty-five of Strike 3’s protected works through the use of the

   internet and a peer-to-peer file sharing protocol known as BitTorrent. 2 Id. at ¶¶ 4, 28–

   44. Strike 3 asserts, however, that its software only enables it to discern the IP address

   associated with this illicit conduct and that, to find out the actual name and address of

   the subscriber assigned to that IP address, it must look to the Internet Service Provider

   (ISP) affiliated with the IP address.      Id.    In its complaint, Strike 3 avers that it

   “originally moved to discover [the] Defendant’s identity utilizing a state court

   procedure in Florida where Strike 3’s infringement detection servers are located,” but

   elected to initiate this lawsuit when the Defendant objected to the state court

   proceeding on the grounds that the matter should be litigated in federal court instead.

   Id. at ¶ 6.

           Contemporaneously with the filing of its complaint in the instant action, Strike

   3 submitted a “Notice of Pendency of Other Actions,” advising that this case was not

   related to any pending or closed civil or criminal matter filed with this Court, or any

   other Federal or State court, or administrative agency. (Doc. 3). 3




   2
     For additional information on the BitTorrent protocol, see Bubble Gum Prods., LLC v. Does 1–
   80, 2012 WL 2953309, at *1 (S.D. Fla. July 19, 2012), and the cases cited therein.
   3
     Strike 3 filed a duplicate of that notice at Document 9.
                                                 2
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 3 of 18 PageID 276




          In July 2020, Strike 3 moved for leave to engage in limited, expedited discovery

   with the Defendant’s ISP, Charter Communications, Inc./Spectrum (Spectrum), in

   order to learn the Defendant’s identity. (Doc. 10). In support of its motion, Strike 3

   claimed, inter alia, that the sole mechanism for it to ascertain the Defendant’s true

   name and address was through Spectrum, that Spectrum would only maintain the

   requested information for a limited period of time, and that if this information was

   erased, Strike 3 would not be able to pursue its infringement action. Id. Strike 3 also

   certified that it was unable to confer with the Defendant prior to filing its motion

   because it did not know who the Defendant was and because the Defendant’s state

   court counsel had not confirmed that he would be representing the Defendant in this

   case. Id. at 17. In granting Strike 3’s motion the following day, the Court found that

   Strike 3 had established good cause to serve the subpoena on Spectrum. (Doc. 11).

          The Defendant’s motion to quash soon followed. (Doc. 15). Strike 3 has

   since filed a response in opposition to that motion (Doc. 18) and—with the Court’s

   permission—the Defendant has submitted a reply thereto (Doc. 23). The Court has

   also heard oral argument on the matter. The Defendant’s motion is therefore ripe for

   resolution.

                                              II.

          Federal Rule of Civil Procedure 26, as amended in 2015, generally governs the

   scope and timing of permissible discovery. That rule provides, in pertinent part, that

   “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to

   any party’s claim or defense and proportional to the needs of the case . . . .”

                                              3
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 4 of 18 PageID 277




   Civ. P. 26(b)(1). Both the Federal Rules of Civil Procedure and the Local Rules for

   the Middle District of Florida generally preclude a party from seeking discovery from

   any source before the parties participate in their required Rule 26(f) conference. Fed.

   R. Civ. P. 26(d)(1); M.D. Fla. R. 3.05(c)(2)(B). These rules admit of an exception,

   however, where the parties stipulate to early discovery or where—as Strike 3 did

   here—a party obtains court approval in advance. Fed. R. Civ. P. 26(d)(1) (stating a

   party may seek discovery prior to Rule 26(f) conference “when authorized by

   stipulation . . . or by court order”); M.D. Fla. R. 3.05(c)(2)(B) (same).

          A party seeking leave to conduct such expedited discovery must establish that

   there is “good cause” for doing so. Richardson v. Virtuoso Sourcing Group, LLC, 2015

   WL 12862517, at *1 (M.D. Fla. Oct. 27, 2015); United States v. Gachette, 2014 WL

   5518669, at *1 (M.D. Fla. Sept. 26, 2014). “In cases involving infringement via the

   internet, courts often evaluate good cause by considering factors such as the

   concreteness of the plaintiff’s prima facie case of infringement; the specificity of the

   discovery request; the absence of alternative means to obtain the subpoenaed

   information; and the need for the subpoenaed information to advance the claim.”

   Strike 3 Holdings, LLC v. Doe, No. 3:19-cv-335-J-34JBT (Doc. 13 at 2) (M.D. Fla. Apr.

   3, 2019) (quoting Manny Film LLC v. Doe, 2015 WL 12850566, at *1 (M.D. Fla. May

   18, 2015)).

          The principles governing discovery under Rule 26 apply equally to Rule 45

   subpoenas directed at non-parties. See Am. Gen. Life Ins. Co. v. Schoenthal Family, LLC,

   2007 WL 4139466, at *5 (N.D. Ga. Nov. 14, 2007); 9A WRIGHT & MILLER, FEDERAL

                                               4
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 5 of 18 PageID 278




   PRACTICE & PROCEDURE § 2459 (3d ed.) (noting discovery standards outlined in Rule

   26 are applicable to Rule 45 and collecting cases). In addition to these principles,

   Rule 45 itself sets forth certain procedural and substantive protections that the Court

   must consider in evaluating the propriety of non-party subpoenas.

           Of relevance here, Rule 45 states, inter alia, that “[i]f the subpoena commands

   the production of documents, electronically stored information, or tangible things or

   the inspection of premises before trial, then before it is served on the person to whom

   it is directed, a notice and a copy of the subpoena must be served on each party.” Fed.

   R. Civ. P. 45(a)(4). Rule 45 also provides, in pertinent part, that a subpoena “may

   command . . . production of documents . . . at a place within 100 miles of where the

   [subpoenaed] person . . . regularly transacts business in person[,]” Fed. R. Civ. P.

   45(c)(2)(A), and that—on a timely motion—a court “must quash or modify a subpoena

   that . . . requires a person to comply beyond th[is] geographical limit[,]” Fed. R. Civ.

   P. 45(d)(3)(A)(ii). 4

           While a party generally does not have standing under Rule 45 to move to quash

   or modify a subpoena issued to a non-party, “[a]n exception exists where the party

   demonstrates a personal privacy right or privilege with respect to the subject matter of

   the subpoena.” Martin v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 2013 WL 12156516,

   at *1 (M.D. Fla. 2013) (citing Auto-Owners Inc. v. Se. Floating Docks, Inc., 231 F.R.D.




   4
    Rule 45 sets forth additional grounds for quashing or modifying a subpoena, see Fed. R. Civ.
   P. 45(d)(3)(A)(iii), (iv), but the Defendant does not rely on any of those other grounds in his
   motion.
                                                 5
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 6 of 18 PageID 279




   426, 429 (M.D. Fla. 2005)); see also Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979)

   (explaining that a party lacks standing to challenge a subpoena when it “is not in

   possession of the materials subpoenaed and [has] not alleged any personal right or

   privilege with respect to the materials subpoenaed”). 5

           In the end, courts have “wide discretion” in defining the proper scope and

   timing of discovery, Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1280 (11th Cir. 1998),

   and may issue protective orders—including ones forbidding the requested discovery—

   where appropriate, see, e.g., McBride v. Rivers, 170 F. App’x 648, 660 (11th Cir. 2006).

   Rule 26(c), in particular, authorizes courts to enter orders limiting discovery upon a

   showing of “good cause” to protect a party or person from, among other harms,

   annoyance and embarrassment. Fed. R. Civ. P. 26(c); see also Seattle Times Co. v.

   Rhinehart, 467 U.S. 20, 36 (1984) (“Rule 26(c) confers broad discretion on the trial

   court to decide when a protective order is appropriate and what degree of protection

   is required”). On appeal, a court’s decision to curtail discovery will not be reversed

   unless it is based upon a “clearly erroneous principle of law” or there is “no evidence

   that rationally supports” it. Moore v. Armour Pharm. Co., 927 F.2d 1194, 1197 (11th

   Cir. 1991).




   5
     The Eleventh Circuit, in an en banc decision, adopted as precedent the decisions of the
   former Fifth Circuit rendered prior to October 1, 1981. See Bonner v. City of Pritchard, 661 F.2d
   1206, 1209–11 (11th Cir. 1981) (en banc).
                                                  6
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 7 of 18 PageID 280




                                                 III.

             The Defendant raises four main objections in support of his motion to quash

   the subpoena directed at Spectrum: (1) the subpoena violates Rule 45 because it asks

   for the production of information and documents more than 100 miles from

   Spectrum’s place of business; (2) Strike 3’s complaint would not withstand a motion

   to dismiss; (3) Strike 3 violated Local Rule 3.01(g) and Rule 45 by failing to confer

   with the Defendant and to provide him with proper notice in advance of serving the

   subpoena; and (4) the Court’s finding of good cause to issue the subpoena was

   predicated upon misleading statements and misrepresentations made by Strike 3. 6

   (Doc. 15). Each of these arguments is addressed below.

                                                  A.

             In support of his first argument, the Defendant points out that Strike 3’s

   subpoena asks Spectrum’s records custodian, located in St. Louis, Missouri, to deliver

   the requested items more than 1,000 miles away in Miami, Florida, which is far

   beyond the geographical boundaries established by Rule 45.               (Doc. 15-6).   This

   contention does not survive scrutiny.

             To begin, the Defendant lacks standing to challenge the subpoena on the

   grounds that it would impose an undue burden on Spectrum to produce documents

   outside of Rule 45’s 100-mile limit. See, e.g., Thompson v. Does 1–5, 2018 WL 8997256,

   at *2 (N.D. Ga. Feb. 8, 2018) (finding the defendant lacked standing to object to a




   6
       The Court has re-ordered the Defendant’s arguments for purposes of its analysis.
                                                  7
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 8 of 18 PageID 281




   subpoena directed to a non-party that required compliance beyond Rule 45’s

   geographical limit); Trahan v. Sandoz Inc., 2014 WL 12628614, at *3 (M.D. Fla. July

   23, 2014) (rejecting party’s argument that subpoena must be quashed on geographical

   grounds because a party’s “standing extends only so far as to assert its own interests,

   not those of the subpoenaed non-party”).

          The Defendant’s claim that he has a privacy interest in his name and address

   and perhaps a reputational concern given the nature of the allegedly pirated material

   does not overcome this threshold defect. Courts have routinely rejected this type of

   argument when addressing the propriety of non-party subpoenas like the one at issue

   here. See, e.g., Platinum Props. Inv'r Network, Inc. v. Does 1–2, 2018 WL 7825045, at *3

   (S.D. Fla. Nov. 19, 2018) (“[C]ourts . . . make clear that an internet subscriber has no

   protected privacy interest in his or her identifying information when same is sought

   for the purpose of maintaining a[n] [intellectual property] infringement action.”)

   (quoting Plastic The Movie v. Doe, 2015 WL 5634625, at *4 (S.D. Fla. Sept. 24, 2015));

   Malibu Media, LLC v. Doe, 2015 WL 574274, at *3 (M.D. Fla. Feb. 11, 2015) (finding

   that the privacy interest asserted by the alleged downloader was not a sufficient basis

   to quash a subpoena seeking the alleged copyright infringer’s name, address, phone,

   number, and e-mail address) (citation omitted); Malibu Media, LLC v. Does 1–14, 2012

   WL 6019259, at *4 (N.D. Ind. Dec. 3, 2012) (“[Doe’s] argument that fulfilling the

   subpoena would invade his privacy and jeopardize his identity is insufficient to quash

   the subpoena as he has no expectation of privacy in the identifying information the

   subpoena seeks from the ISP.”). Indeed, a number of courts have observed that “ISP

                                              8
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 9 of 18 PageID 282




   subscribers have a minimal expectation of privacy in the transmission or distribution

   of copyrighted material.” Strike 3 Holdings, LLC v. Doe, 2019 WL 1620692, at *2

   (S.D.N.Y. Apr. 16, 2019) (quoting Wiley & Sons, Inc. v. Doe Nos. 1–30, 284 F.R.D. 185,

   191 (S.D.N.Y. Sept. 19, 2012) and citing Malibu Media, LLC v. John Does 1–11, 2013

   WL 3732839, at *6 (S.D.N.Y. July 6, 2013)); see also Arista Records, LLC v. Doe 3, 604

   F.3d 110, 124 (2d Cir. 2010) (affirming district court’s denial of motion to quash and

   finding an expectation of privacy for sharing copyrighted material is “simply

   insufficient to permit [a defendant] to avoid having to defend against a claim of

   copyright infringement”).

          Moreover, while the subpoena does, on its face, require production outside of

   Rule 45’s geographical limit, Strike 3 represents that it has arranged with Spectrum for

   the electronic delivery of the requested information and materials. (Doc. 18 at 10).

   As a result, Strike 3 maintains that Spectrum will not be required to travel more than

   100 miles in order to comply with the subpoena. See advisory committee notes to the

   2013 amendment, Fed. R. Civ. P. 45 (“Under the current rule, parties often agree that

   production, particularly of electronically stored information, be transmitted by

   electronic means.    Such arrangements facilitate discovery, and nothing in these

   amendments limits the ability of parties to make such arrangements.”). In light of

   these representations, as well as for the other reasons stated above, the Defendant’s




                                              9
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 10 of 18 PageID 283




    argument that the Spectrum subpoena should be quashed based on Rule 45’s

    geographical limit fails. 7

                                               B.

           The Defendant’s next argument—that Strike 3’s complaint is deficiently

    pleaded—is also without merit.      The Defendant contends in this regard that the

    complaint alleges only that John Doe is the subscriber assigned IP address

    68.200.77.243 but does not assert that John Doe is the user of that IP address. Relying

    on the Ninth Circuit’s decision in Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142 (9th

    Cir. 2018), the Defendant submits that averments “‘based merely on a defendant’s

    status as the subscriber of an IP address associated with infringing activity does not

    cross the threshold of ‘plausibility’ required of pleadings in federal court.’” (Doc. 15

    at 15) (quoting Cobbler Nevada, 901 F.3d at 1145–47).

           The problem with the Defendant’s argument is that it is more appropriately

    grist for a motion to dismiss, not a motion to quash. As one court in the Northern

    District of California reasoned when confronted with a similar scenario:

           Although the Ninth Circuit affirmed dismissal in Cobbler Nevada, it did
           not suggest that the district court erred in allowing the plaintiff to take
           early discovery, including not only a subpoena served on an ISP, but
           also a deposition of the subscriber to whom the IP address was
           registered. District courts examining that decision have held that
           although an IP address and a subscriber's name alone may be
           insufficient to state a claim of infringement, Cobbler Nevada does not
           stand for the proposition that subpoenas may not be used to determine
           a subscriber's name.

    7
      Nothing in this Order should be construed as precluding Spectrum from objecting to the
    subpoena on this ground, if it finds such an objection warranted.
                                               10
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 11 of 18 PageID 284




    Strike 3 Holdings, LLC v. Doe, 2019 WL 2996428, at *3 (N.D. Cal. July 9, 2019)

    (citations omitted) (collecting cases); see also Strike 3 Holdings, LLC v. Doe, 964 F.3d

    1203, 1211–12 (D.C. Cir. 2020) (reversing district court’s denial of copyright owner’s

    motion to subpoena ISP to discover subscriber’s identity and dismissal of complaint,

    explaining that reliance on Nevada Cobbler is misplaced at such an early stage of the

    litigation). As a result, the Defendant’s second argument fails as well.

                                                C.

           The Defendant’s third and fourth arguments, touching on Strike 3’s alleged

    misrepresentations to the Court and its alleged violations of the Federal and Local

    Rules, are addressed together. These two contentions present a troubling set of facts,

    which—as discussed below—undermine the good cause the Court relied upon in

    authorizing Strike 3’s subpoena to Spectrum.

           As noted above, Rule 45 requires that, prior to service of a subpoena duces

    tecum, notice and a copy of the subpoena must be served on each party. Fed. R. Civ.

    P. 45(a)(4). Failure to comply with this notice requirement has been found sufficient

    to quash a subpoena. Firefighters' Inst. for Racial Equality v. City of St. Louis, 220 F.3d

    898, 903 (8th Cir. 2000) (affirming district court’s quashing of non-party subpoenas

    due to a party’s failure to provide prior notice); Fla. Media, Inc. v. World Publ’ns, LLC,

    236 F.R.D. 693, 694– (M.D. Fla. 2006) (finding non-party subpoenas to be “void and

    unenforceable” where party serving the subpoenas failed to satisfy Rule 45’s prior

    notice requirement); Gonzalez v. RFJD Hldg. Co., 2014 WL 12600141, at *2 (S.D. Fla.

    Sept. 2, 2014) (quashing subpoena for failure to provide notice); Mirra v. Jordan, 2014
                                                11
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 12 of 18 PageID 285




    WL 2511020, at *3 (S.D.N.Y. May 28, 2014) (“[T]he notice provision is mandatory

    and failure to abide by this requirement constitutes grounds to quash a subpoena.”).

           Relatedly, Local Rule 3.01(g) provides, in pertinent part:

           Before filing any motion in a civil case . . . the moving party shall confer
           with counsel for the opposing party in a good faith effort to resolve the
           issues raised by the motion, and shall file with the motion a statement
           (1) certifying that the moving counsel has conferred with opposing
           counsel and (2) stating whether counsel agree on the resolution of the
           motion. . . .

    M.D. Fla. R. 3.01(g); see also M.D. Fla. R. 2.04(h) (“Attorneys and litigants should

    conduct themselves with civility and in a spirit of cooperation in order to reduce

    unnecessary cost and delay.”). A violation of Local Rule 3.01(g) likewise “constitutes

    sufficient grounds to deny the relief sought by the noncompliant moving party.”

    Judkins v. Bloomen Int'l, Inc, 2010 WL 2510665, at *2 (M.D. Fla. June 21, 2010)

    (quotation omitted). This point is emphasized in the Middle District of Florida’s

    Discovery Handbook, which warns litigants that Local Rule 3.01(g) is “strictly

    enforced” and that motions failing to conform to the rule “may be summarily denied.”

    MIDDLE DISTRICT DISCOVERY 3 (2015).

           In the ordinary course, the requirements of Rule 45 and Rule 3.01(g) do not

    come into play until the parties have been properly served and have appeared in an

    action. Neither the letter nor the spirit of these rules, however, requires a party’s

    formal appearance in a proceeding to become applicable. Indeed, in the Court’s view,

    situations sometimes arise where a litigant can—and should—exercise good faith to




                                               12
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 13 of 18 PageID 286




    consult with an opposing party even before the party has entered a case. This matter

    presents just such an occasion.

           A brief review of the timeline of events leading to this action is instructive in

    this regard. 8 As alluded to in Strike 3’s complaint (Doc. 1, at ¶ 6), it initially filed a

    complaint in late January 2020 in state court against the Defendant and numerous

    other alleged downloaders (Doc. 15-2); Strike 3 Holdings, LLC v. Unknown Infringers,

    No. 2020-002019-CC-05 (Fla. Cty. Ct.). In that state court proceeding, Strike 3

    sought “only to identify the name and address of certain Internet subscribers whose IP

    address[es] ha[d] been identified as infringing [Strike 3’s] copyrighted content so that

    [Strike 3] m[ight] bring a copyright infringement action.” (Doc. 15-2). Shortly after

    filing its state court action, Strike 3 obtained leave to subpoena such information from

    the ISP. (Doc. 15-3).

           Roughly three months later, in late April 2020, the Defendant—through his

    attorney, Jay Daigneault—moved to quash Strike 3’s subpoena. (Doc. 15-4). Strike

    3 responded to that motion soon thereafter by dismissing the Defendant as a party in

    the state case. (Doc. 15-5). At the same time, Strike 3 sent Daigneault an email

    stating, among other things, “While we do not agree with the arguments in your

    motion [to quash], to conserve time and resources, Strike 3 agrees to dismiss your

    client and file a subsequent action against [him] in federal court in [his] district of

    domicile . . . .” Id.



    8
     This timeline is primarily derived from the documents and emails included with the
    Defendant’s motion, the authenticity of which is not disputed.
                                                13
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 14 of 18 PageID 287




           In early June 2020, Strike 3 followed through on its representation and filed the

    instant action. (Doc. 1). According to the Defendant, and uncontested by Strike 3,

    counsel for Strike 3 never advised Daigneault that it had actually commenced the

    federal case. Instead, in mid-July 2020, one day prior to submitting its motion for

    leave to serve early discovery in this proceeding, Strike 3’s counsel sent the following

    email to Daigneault:




    (Doc. 15 at 12). Although the instant case had been pending for more than a month

    by that point, Strike 3 merely referenced in this email its “intent” to file a federal action

    but did not disclose that such a suit had been initiated.

           The next day, Daigneault responded:




                                                 14
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 15 of 18 PageID 288




    Id. at 13.

            While still not clarifying that the instant matter was underway, Strike 3’s

    counsel then conveyed a settlement offer to Daigneault as follows:




    Id. at 13. 9

            Notwithstanding this exchange, as alluded to previously, Strike 3 certified to

    the Court on the same day that:

            Because [Strike 3’s counsel] does not know Defendant’s identity,
            [counsel] could not confer with Defendant in accordance with Local
            Rule 3.01(g) prior to filing this motion. In an abundance of caution,
            [Strike 3’s counsel] reach[ed] out to the last known counsel for
            Defendant to ascertain whether said attorney would appear for
            Defendant in this matter but, to date, has not received a response.

    (Doc. 10 at 17). Strike 3 has not updated this certification since then.

            Surprisingly, Strike 3 still stands by its representations. In fact, in its response

    to the Defendant’s motion to quash, Strike 3 claims it is “perplexed” by the

    Defendant’s contention that it “was somehow obligated to confer with an attorney

    [who did] not represent[ the] Defendant.” (Doc. 18 at 2). It then goes on to assert



    9
     The Defendant’s submission does not reveal the time of day at which this email exchange
    between Daigneault and Strike 3 occurred.
                                                15
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 16 of 18 PageID 289




    that, “[t]aken to its logical conclusion, [the] Defendant could plausibly argue that

    [Strike 3] was required to contact every member of the Florida Bar to ascertain whether

    they were representing this still anonymous defendant.” Id. at n.2.

            Strike 3’s position is misguided at best. By the Court’s consideration, Strike 3

    attempted to have it both ways at the time it sought the Court’s permission to serve its

    subpoena on Spectrum. On the one hand, it represented to the Court that it could not

    confer with the Defendant regarding the subpoena, while on the other hand it was

    simultaneously engaging in negotiations with the Defendant’s state-court counsel to

    settle Strike 3’s copyright infringement claim against the Defendant in this action.

    These two positions are difficult, if not impossible, to reconcile. 10

            Under the circumstances, the Court believes it was incumbent upon Strike 3 to

    advise the Defendant’s state court counsel (with whom it was actively attempting to

    dispose of this infringement action) of the ongoing federal litigation, to engage in good

    faith efforts with that attorney regarding its intent to serve a non-party subpoena, and

    to be more forthcoming with the Court about its efforts. Furthermore, because the

    Court’s Order granting Strike 3 leave to conduct early discovery rested, at least in part,

    upon Strike 3’s representations that it was unable to confer with opposing counsel as

    mandated by Rule 3.01(g) and that it had no alternative means of pursuing its



    10
       The Court likewise finds it concerning that Strike 3’s notices of related cases (Docs. 3, 9)
    did not expressly advise the Court of the state court action. While seeking different relief, the
    two matters do appear related and, despite counsel’s urging to the contrary, the state court
    proceeding should have been identified in the notices. The fact that Strike 3 referenced the
    state court action in its complaint did not absolve it of its obligation to comply with this
    disclosure requirement.
                                                   16
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 17 of 18 PageID 290




    copyright infringement claim without the Spectrum subpoena, the relief the Court

    afforded to Strike 3 in that Order is tainted. In short, the information and evidence

    now before the Court undermine the “good cause” upon which its authorization of

    Strike 3’s expedited discovery was originally predicated. See Richardson, 2015 WL

    12862517, at *1 (noting that expedited discovery is permitted by court order upon a

    showing of “good cause”); Bradley v. King, 556 F.3d 1225, 1229 (11th Cir. 2009) (“A

    district court has wide discretion in discovery matters and [appellate] review is

    ‘accordingly deferential.’”) (citation and quotation omitted).

           The best approach, therefore, is to quash the Spectrum subpoena and to permit

    the parties to confer in good-faith—either in-person, over the phone, or via video

    conference—regarding a resolution of this matter. Cf. Blunt v. Fin. Bus. & Consumer

    Sols., Inc., 2017 WL 3896659, at *2 (M.D. Fla. Sept. 6, 2017) (vacating order that was

    entered as a result of misrepresentation to the court). If no agreement can be reached

    after the parties have adequately consulted, the Court can re-visit whether good cause

    exists to allow discovery prior to the parties’ Rule 26(f) conference.

                                               IV.

           In light of all of the above, it is hereby ORDERED:

           1.     Defendant’s   Motion    to   Quash   Third-Party   Subpoena   on   Charter

    Communications/Spectrum (Doc. 15) is granted, and the subpoena directed to Spectrum

    is quashed.

           2.     The quashing of this subpoena is without prejudice to Strike 3’s rights

    to seek either a stipulation from the Defendant or a Court order permitting the Court

                                               17
Case 8:20-cv-01328-VMC-CPT Document 29 Filed 12/07/20 Page 18 of 18 PageID 291




    to reissue a subpoena seeking the Defendant’s name and address, provided Strike 3

    has first complied with Rule 45’s notice and Local Rule 3.01(g)’s conferral

    requirements.

           3.       The Court cautions Strike 3’s counsel that future representations which

    evidence a lack of candor to the Court or future attempts at obfuscation which violate

    the Court’s rules may result in sanctions.

           4.       Strike 3’s counsel is directed to serve a copy of this Order upon Spectrum

    and file a notice of compliance with same.

           DONE and ORDERED in Tampa, Florida, this 7th day of December 2020.




    Copies to:
    Counsel of record




                                                 18
